                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


GREGORY WAYNE PIERCE,                      )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )       Case No. CIV-19-811-SM
                                           )
ANDREW M. SAUL, Commissioner               )
of Social Security,                        )
                                           )
       Defendant.                          )

                                         ORDER

       This matter is before the Court pursuant to the Report and Recommendation of

United States Magistrate Judge Suzanne Mitchell entered September 4, 2019 [Doc. No. 3].

Judge Mitchell recommended that the Court grant in part and deny in part Plaintiff’s

Application to Proceed without Prepaying Fees or Costs and recommended monthly

payments of the filing fee. A review of the Court’s Docket indicates that Plaintiff paid the

full $400.00 filing fee on September 5, 2019 in lieu of making monthly payments.

       Therefore, the Court adopts the Report and Recommendation [Doc. No. 3] to the

extent it finds Plaintiff is financially able to pay the filing fee and the Motion for Leave to

Proceed Without Prepaying Fees or Costs is denied as moot

       IT IS SO ORDERED this 10th day of September, 2019.
